Title: From John Adams to William MacCreery, 14 May 1778
From: Adams, John
To: MacCreery, William


     
     Passy, 14 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:98–99. Replying to MacCreery’s letters of 25 April (above) and 3 May (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963-., 3:12, note 2), Adams thanked MacCreery for his unsuccessful effort to find a pair of JQA’s breeches, containing a sum of money, that had disappeared either at Bordeaux or on the trip to Paris. Adams then turned to MacCreery’s warnings against Arthur Lee, given during Adams’ stay at Bordeaux (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:304; 4:39, 68) and in MacCreery’s letter of 25 April. JA declared that from all that he had seen, Lee was devoted wholly to the public interest and that, regardless of MacCreery’s opinion of Silas Deane, who had largely controlled the Commissioners’ finances during his tenure, a large sum of money had been spent and another was still owed and that he was unable to determine exactly what America had received for the expenditures. Finally, in regard to MacCreery’s desire that one of the Delaps be appointed the continental agent at Bordeaux, Adams stated that such matters were in the hands of the Continental Congress and, in any event, John Bondfield was doing a satisfactory job. JA did not send this letter because, after considering its content, he concluded that it was inappropriate to air the Commission’s internal disputes before a private person.
    